Citation Nr: 0834343	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  05-40 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected fascial injury of the cervical 
spine.



REPRESENTATION

Appellant represented by:	Marine Corps League



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1999 to 
December 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the RO in St. Louis, Missouri.  

Following the veteran's testimony before the undersigned 
Veterans Law Judge (VLJ) in a hearing at the RO in January 
2007, the Board remanded the issue on appeal back to the RO 
for further development of the record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

Unfortunately, the claims file reflects that another remand 
is required in this case, even though such will, regrettably, 
further delay a final decision on the claim on appeal.  

The service-connected cervical spine disability is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, the diagnostic code for evaluating 
cervical strain (2007).  

In multiple statements and during his January 2007 Board 
hearing, the veteran testified that his cervical spine 
disability had increased in severity since his last afforded 
VA examination in November 2004.  He testified that, during 
this VA examination, the range of motion testing involved the 
physician maneuvering his neck in all ranges of motion (i.e., 
he would not have, on his own, been able to move his neck to 
the degrees achieved with the physician's assistance).  The 
physician's manipulation of his neck was causing a sharp pain 
down his spinal cord to the base of his neck.  

The veteran also reported having regular muscle spasms in his 
neck.  Additionally, the neck pain routinely radiated into 
his right arm causing numbness which affected his ability to 
grip or squeeze with his right hand.  His cervical spine 
disability affected his sleep, his employment and his ability 
to play with his children.  He routinely caused him to sit in 
a hunchback position in order to relieve the pressure of neck 
pain.  

Given these statements, the Board finds that a more 
contemporaneous VA examination is necessary.  See VAOPGCPREC 
11-95 (April 7, 1995) (the Board is required to remand a case 
back to the RO for a new examination when the claimant 
asserts that the disability in question has worsened since 
the last examination).  

Finally, the Board notes that Under 38 C.F.R. § 19.31, it is 
incumbent upon the agency of original jurisdiction, here the 
RO, to issue a Supplemental Statement of the Case (SSOC) 
following its receipt of new and pertinent evidence.   

In the present case, the most recent SSOC was issued on July 
2, 2008.  Subsequently, the RO received additional medical 
evidence addressing the cervical spine disability.  The Board 
has preliminarily reviewed this additional evidence and finds 
that it is of such significance that it would need to be 
considered in the disposition of the veteran's claim for 
increased evaluation for the service-connected cervical spine 
disability.  

However, the RO never issued an SSOC addressing this 
additional evidence.  The absence of an SSOC constitutes a 
procedural error requiring a remand to the RO.  See 38 C.F.R. 
§ 19.9.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide and inform him of 
the type of evidence that he is expected 
to provide.  

The veteran should be notified that to 
substantiate his increased evaluation 
claim: (1) he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disabilities and the 
effect that worsening has on his 
employment and daily life; (2) if the 
diagnostic code under which the veteran 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by his 
demonstrating a noticeable worsening or 
increase in severity of the disabilities 
and the effect of that worsening has on 
his employment and daily life (such as a 
specific measurement or test result), the 
veteran must be provided at least general 
notice of that requirement; (3) he must 
be notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and (4) the notice must 
also provide examples of the types of 
medical and lay evidence that the he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
additional treatment received for the 
service-connected fascial injury of the 
cervical spine since July 2008.  Based on 
the response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any identified 
treatment source.  The veteran should 
also be informed that he can submit 
evidence to support his claim.  

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
a VA examination.  The entire claims file 
must be made available to the examiner, 
and the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include 
X-ray studies) should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

The examiner should conduct range of 
motion testing of the cervical spine 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the cervical spine.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  The examiner should also 
indicate whether there is any ankylosis 
of the spine, and if so, whether such is 
favorable or unfavorable, and the extent 
of such ankylosis.  

Considering all examination findings, the 
physician should then offer an opinion as 
to whether the veteran has intervertebral 
disc syndrome (IVDS) that represents a 
progression of, or is otherwise 
associated with, the service-connected 
disability.  If so, or if it is not 
possible to separate IVDS symptoms from 
service- connected disability, the 
examiner should render findings as to the 
existence and frequency of any of the 
veteran's incapacitating episodes (i.e., 
a period of acute signs and symptoms due 
to IVDS that requires bed rest prescribed 
by a physician and treatment by a 
physician), specifically, whether over 
the last 12- month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.  

Finally, the examiner should evaluate and 
comment on any associated objective 
neurologic abnormalities, specifically 
right arm/right hand numbness.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the claim for an evaluation for the 
service-connected cervical spine 
disability in light of all the evidence 
of record.  If the determination remains 
less than fully favorable to the veteran, 
he and his representative should be 
furnished with a SSOC and given an 
opportunity to respond.  

Thereafter if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

